Exhibit 10.46.2

IMS HEALTH INCORPORATED

RETIREMENT EXCESS PLAN

As Amended and Restated Effective as of January 1, 2005

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

 

INTRODUCTION

 

1

 

 

 

 

 

 

 

SECTION 1 - DEFINITIONS

 

1

 

 

 

 

 

 

 

1.1

 

“Affiliated Employer”

 

1

 

1.2

 

“Annuity”

 

2

 

1.3

 

“Benefit Payment Date”

 

2

 

1.4

 

“Board”

 

2

 

1.5

 

“Cause”

 

2

 

1.6

 

“Change in Control”

 

3

 

1.7

 

“Code”

 

6

 

1.8

 

“Committee”

 

6

 

1.9

 

“Company”

 

6

 

1.10

 

“Designated Beneficiary”

 

6

 

1.11

 

“Disability”

 

6

 

1.12

 

“Effective Date”

 

6

 

1.13

 

“ERISA”

 

6

 

1.14

 

“Good Reason”

 

6

 

1.15

 

“Member”

 

9

 

1.16

 

“Plan”

 

9

 

1.17

 

“Plan Administrator”

 

9

 

1.18

 

“Potential Change in Control”

 

9

 

1.19

 

“Qualified Plan”

 

10

 

1.20

 

“Regulations”

 

10

 

1.21

 

“Retirement Benefit”

 

10

 

1.22

 

“Separation from Service”

 

10

 

1.23

 

“Specified Employee”

 

10

 

 

 

 

 

 

 

SECTION 2 - PARTICIPATION

 

11

 

 

 

 

 

 

 

2.1

 

Commencement of Participation

 

11

 

 

 

 

 

 

 

SECTION 3 - AMOUNT AND FORM OF BENEFITS

 

11

 

 

 

 

 

 

 

3.1

 

Retirement Benefit

 

11

 

3.2

 

Time and Form of Payment

 

12

 

3.3

 

Cessation of Benefits

 

18

 

3.4

 

Notification of Cessation of Benefits

 

19

 

3.5

 

Repayment of Benefits

 

19

 

3.6

 

Change in Control

 

20

 

 

 

 

 

 

 

SECTION 4 - DEATH BENEFITS

 

22

 

 

 

 

 

 

 

4.1

 

Death Prior to Benefit Commencement

 

22

 

 

i


--------------------------------------------------------------------------------


 

4.2

 

Death On or After Benefit Commencement Date

 

23

 

 

 

 

 

 

 

SECTION 5 - PLAN ADMINISTRATOR

 

23

 

 

 

 

 

 

 

5.1

 

Duties and Authority

 

23

 

5.2

 

Presentation of Claims

 

24

 

5.3

 

Claims Denial Notification

 

24

 

5.4

 

Claims Review Procedure

 

25

 

5.5

 

Timing

 

25

 

5.6

 

Final Decision

 

25

 

 

 

 

 

 

 

SECTION 6 - MISCELLANEOUS

 

26

 

 

 

 

 

 

 

6.1

 

Amendment; Suspension

 

26

 

6.2

 

Termination

 

27

 

6.3

 

No Employment Rights

 

29

 

6.4

 

Unfunded Status

 

29

 

6.5

 

Arbitration

 

29

 

6.6

 

No Alienation

 

30

 

6.7

 

Withholding

 

30

 

6.8

 

Governing Law

 

30

 

6.9

 

Successors

 

31

 

6.10

 

Integration

 

31

 

 

 

 

 

 

 

Appendix A

 

33

 

Appendix B

 

34

 

 

ii


--------------------------------------------------------------------------------


IMS HEALTH INCORPORATED

RETIREMENT EXCESS PLAN

As Amended and Restated Effective as of January 1, 2005

INTRODUCTION

Effective as of July 1, 1998, the IMS Health Incorporated Retirement Excess Plan
(the “Plan”) was established to provide participating employees with retirement
benefits in excess of those permitted to be paid under the IMS Health
Incorporated Retirement Plan (the “Qualified Plan”) due to the limitations
imposed by Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986, as
amended (the “Code”) and the exclusion from the definition of compensation under
the Qualified Plan of amounts deferred under any nonqualified deferred
compensation plan. This document represents a complete restatement of the Plan
effective as of January 1, 2005.  The provisions of this amendment and
restatement of the Plan shall apply to Members of the Plan who have not retired
or terminated employment with the Company as of January 1, 2005.  The rights to
benefits, if any, of any former Member who retired or otherwise terminated
employment before January 1, 2005, together with the amount of such benefits,
shall continue to be governed by the provisions of the Plan in effect as of the
date of such retirement or termination of employment.

SECTION 1 - DEFINITIONS

 1.1                              “Affiliated Employer” shall mean an entity
affiliated with the Company.


--------------------------------------------------------------------------------


 1.2                              “Annuity” shall mean a form of benefit payment
that (a) provides a series of substantially equal periodic payments, payable not
less frequently than annually, for the life (or life expectancy) of the Member
or the joint lives (or life expectancies) of the Member and his or her
Designated Beneficiary; and (b) is a form of annuity made available under the
Qualified Plan at the time payment begins under this Plan which is actuarially
equivalent to a straight life annuity, as determined in accordance with the
actuarial assumptions specified in the Qualified Plan.

 1.3                              “Benefit Payment Date” shall mean the date on
which a Member’s Retirement Benefit is paid to such Member in accordance with
Section 3.2 or to such Member’s Designated Beneficiary in accordance with
Section 4.1.

 1.4                              “Board” shall mean the Board of Directors of
IMS Health Incorporated, except that any action authorized to be taken by the
Board hereunder may also be taken by a duly authorized committee of the Board or
its duly authorized delegees.

 1.5                              “Cause”  A Member shall not be deemed to have
been terminated for “Cause” under this Plan unless such Member shall have been
terminated for “Cause” under the terms of such Member’s employment agreement or
change in control agreement with the Company, if any.  If no such employment
agreement or change in control agreement containing a

2


--------------------------------------------------------------------------------


definition of “Cause” shall be in effect, for purposes of this Plan “Cause”
shall mean a Member’s:

(a)                                  willful and continued failure to
substantially perform his or her duties (other than any such failure resulting
from incapacity due to physical or mental illness or Disability or any failure
after the issuance of a notice of termination by the Member for Good Reason)
which failure is demonstrably and materially damaging to the financial condition
or reputation of the Company and/or its Affiliated Employers, and which failure
continues more than 48 hours after a written demand for substantial performance
is delivered to the Member by the Company, which demand specifically identifies
the manner in which the Company believes that the Member has not substantially
performed his or her duties; or

(b)                                 the willful engaging by the Member in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

No act, or failure to act, on the part of the Member shall be deemed “willful”
unless done, or omitted to be done, by the Member not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.

 1.6                              “Change in Control”  If a “Change in Control”
shall have occurred or shall be deemed to have occurred under the terms of a
Member’s Change in Control Agreement or employment agreement with the Company,
if any, then a “Change in Control” shall be deemed to have occurred under

3


--------------------------------------------------------------------------------


this Plan.   Otherwise a “Change in Control” shall be deemed to have occurred
if:

(a)                                  any “Person” as such term is used for
purposes of  Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities;

(b)                                 during any period of 24 months (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
(i) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 1.9(a), (c), or (d)
hereof, (ii) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control, or (iii) a director nominated
by any Person who is the Beneficial Owner, directly or indirectly, of securities
of the Company representing 10% or more of the

4


--------------------------------------------------------------------------------


combined voting power of the Company’s securities) whose election by the Board
or nomination for election by the Company’s stockholders was approved in advance
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

(c)                                  any transaction (or series of transactions)
is consummated under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (i) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, and (ii)
after which no “Person” holds 20% or more of the combined voting power of the
then outstanding securities of the Company or such surviving entity;

(d)                                 a sale or disposition by the Company of all
or substantially all of the Company’s assets is consummated or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

(e)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

5


--------------------------------------------------------------------------------


 1.7                              “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 1.8                              “Committee” shall mean the Compensation and
Benefits Committee of the Board or any successor thereto.

 1.9                              “Company” shall mean IMS Health Incorporated.

 1.10                        “Designated Beneficiary” shall mean one or more
persons, estates or other entities, designated in accordance with such
procedures as may be specified by the Plan Administrator, that are entitled to
receive benefits under the Plan upon the death of a Member and, in the absence
of any such designation, the Member’s estate.

 1.11                        “Disability”shall mean with respect to any Member,
disability or disabled for purposes of the long-term disability plan of the
Company or an Affiliated Employer pursuant to which long-term disability
benefits are payable to such Member.

 1.12                        “Effective Date” shall mean July 1, 1998.  The
Effective Date of this amendment and restatement shall mean January 1, 2005.

 1.13                        “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

 1.14                        “Good Reason”  If a Member shall have terminated
employment for “Good Reason” under the terms of such Member’s Change in Control

6


--------------------------------------------------------------------------------


Agreement or employment agreement with the Company, if any, then such Member
shall be deemed to have terminated employment for “Good Reason” under this
Plan.  Otherwise “Good Reason” shall mean, without the Member’s express written
consent, the occurrence of any of the following circumstances unless, such
circumstances are fully corrected prior to the date of termination specified in
the notice of termination given in respect thereof:

(a)                                  the assignment to the Member of any duties
inconsistent with the Member’s position in the Company, or an adverse alteration
in the nature or status of the Member’s responsibilities or the conditions of
the Member’s employment;

(b)                                 a reduction by the Company in the Member’s
annual base salary, target bonus or perquisites except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person, as such term is used for purposes of
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, in
control of the Company;

(c)                                  the relocation of the principal place of
the Member’s employment to a location more than 50 miles from the location of
such place of employment; for this purpose, required travel on the Company’s
business will not constitute a relocation so long as the extent of such travel
is

7


--------------------------------------------------------------------------------


substantially consistent with the Member’s customary business travel
obligations;

(d)                                 the failure by the Company to pay to the
Member any portion of the Member’s compensation or to pay to the Member any
portion of an installment of deferred compensation under any deferred
compensation program of the Company within seven days of the date such
compensation is due;

(e)                                  the failure by the Company to continue in
effect any material compensation or benefit plan in which the Member
participated unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue the Member’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of benefits provided and the level of the Member’s
participation relative to other participants;

(f)                                    the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Plan, as contemplated in Section
6.9 hereof;

(g)                                 with respect to any Member who is a party to
an employment agreement or a Change in Control Agreement, any purported
termination of such Member’s employment that is not effected pursuant to the
notice

8


--------------------------------------------------------------------------------


provisions, if any, in such Member’s employment agreement or Change in Control
Agreement.

 1.15                        “Member” shall mean an employee of the Company or
an Affiliated Employer who becomes a participant in the Plan pursuant to Section
2.

 1.16                        “Plan” shall mean this IMS Health Incorporated
Retirement Excess Plan, as embodied herein, and any amendments thereto.

 1.17                        “Plan Administrator” shall mean the Company, except
that any action authorized to be taken by the Plan Administrator hereunder may
also be taken by any committee or person(s) duly authorized by the Board or the
duly authorized delegees of such duly authorized committee or person(s).

 1.18                        “Potential Change in Control”  If a “Potential
Change in Control” shall have occurred or shall be deemed to have occurred under
the terms of a Member’s Change in Control Agreement or employment agreement with
the Company, if any, then a “Potential Change in Control” shall be deemed to
have occurred under this Plan.  Otherwise a “Potential Change in Control” shall
be deemed to have occurred if:

(a)                                  the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

(b)                                 any Person (including the Company), as
defined in Section 1.6(a) hereof, publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control; or

9


--------------------------------------------------------------------------------


(c)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Potential Change in Control has occurred.

 1.19                        “Qualified Plan” shall mean the IMS Health
Incorporated Retirement Plan, as the same may be amended from time to time.

 1.20                        “Regulations” shall mean proposed and final
Treasury Regulations, as the same may be amended from time to time.

 1.21                        “Retirement Benefit” shall mean the benefit
described in Section 3.1(a) hereof.

 1.22                        “Separation from Service” shall mean termination of
employment with the Company and any Affiliated Employer.  Whether a Member has
had a Separation of Service shall be determined by the Plan Administrator on the
basis of all relevant facts and circumstances and with reference to Regulations
Section 1.409A-1(h).

 1.23                        “Specified Employee” shall mean an employee who
satisfies the requirements for being designated a “key employee” under Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code at any time during a calendar year, in which case such employee
shall be considered a Specified Employee for the twelve-month period beginning
on the first day of the fourth month immediately following the end of such
calendar year.

 

10


--------------------------------------------------------------------------------


SECTION 2- PARTICIPATION

2.1                                 Commencement of Participation.  All
participants in the Qualified Plan shall be Members in this Plan whenever their
benefits under the Qualified Plan, as from time to time in effect, are reduced
by reason of the limitations imposed by Sections 401(a)(17) and 415 of the Code
or the exclusion from the definition of compensation under the Qualified Plan of
amounts deferred under any nonqualified deferred compensation plan.

SECTION 3- AMOUNT AND FORM OF BENEFITS

3.1                                 Retirement Benefit

(a)                                  Retirement Benefit. The Company shall pay
to each Member (or such Member’s Designated Beneficiary) a benefit equal to the
excess of (i) over (ii), where:

(i)                                     equals the amount that would be payable
to the Member (or his or her Designated Beneficary) under the Qualified Plan if
the limitations imposed by Sections 401(a)(17) and 415 of the Code and the
exclusion from the definition of compensation under the Qualified Plan of
amounts deferred under any nonqualified deferred compensation plan did not
apply; and

(ii)                                  equals the sum of (A) the actual benefits
payable to the Member (or his or her Designated Beneficiary) from the Qualified
Plan and (B) the benefits payable to the Member (or his or her Designated

11


--------------------------------------------------------------------------------


Beneficiary) from the Pension Benefit Equalization Plan of The Dun & Bradstreet
Corporation (as in effect on October 31, 1996), as determined by the Company in
accordance with the methods and assumptions specified in Appendix A to this
Plan.

Notwithstanding the foregoing, no benefits shall be payable hereunder unless the
Member has a nonforfeitable right to benefits under the Qualified Plan.

3.2                                 Time and Form of Payment.

(a)                                  Until January 1, 2008, a Member’s
Retirement Benefit shall be payable at the same time and in the same form as the
Member’s benefits under the Qualified Plan unless the Member shall have made an
election in accordance with Section 3.2(c) to receive his or her Retirement
Benefit in the form of a lump sum.  From and after January 1, 2008, a Member’s
Retirement Benefit shall be paid at the time and in the form provided in
Sections 3.2(b), 3.2(c), 3.2(e) or 3.2(f), as applicable.

(b)                                 Effective January 1, 2008, an individual who
is expected to become a Member shall elect, on forms to be provided by the Plan
Administrator, whether payment of all or any portion of the Retirement Benefit
to which such Member may become entitled shall be paid in a lump sum or as an
Annuity.  The election must be filed with the Plan Administrator prior to the
commencement of participation in order to be effective.  Payment of a Member’s
Retirement Benefit shall be made or commence in the payroll

12


--------------------------------------------------------------------------------


period next following the payroll period in which occurs the later of:  (i) the
Member’s attainment of age 55; or (ii) the Member’s Separation from Service.

(c)                                  Notwithstanding Section 3.2(b), a Member
(i) who has accrued a Retirement Benefit with respect to periods prior to
January 1, 2008, and (ii) to whom distributions have not commenced, shall be
permitted to make the lump sum election described in Section 3.2(b) one or more
times on or before December 31, 2007 (or such later date as may be specified by
the Internal Revenue Service in Regulations or other guidance interpreting
Section 409A of the Code) provided that any such election shall be made in
writing on such form as the Plan Administrator may reasonably require and,
provided further, that (A) with respect to an election made on or after January
1, 2006 and on or before December 31, 2006, the election may apply only to
Retirement Benefits that would not otherwise be payable in 2006 and may not
cause a Retirement Benefit to be paid in 2006 that would not otherwise be
payable in 2006; and (b) with respect to an election made on or after January 1,
2007 and on or before December 31, 2007, the election may apply only to
Retirement Benefits that would not otherwise be payable in 2007 and may not
cause a Retirement Benefit to be paid in 2007 that would not otherwise be
payable in 2007.

(d)                                 The amount of any portion of a Member’s
Retirement Benefit payable as a lump sum will equal the present value of such
portion of such Retirement

13


--------------------------------------------------------------------------------


Benefit, and the present value shall be determined (i) based on a discount rate
equal to the average of 85% of the 15-year non-callable U.S. Treasury bond
yields as of the close of business on the last business day of each of the three
months immediately preceding the date the Annuity value is determined; and (ii)
using the 1983 Group Annuity Mortality Table.

(e)                                  In the absence of an election under Section
3.2(b) or (c), a Member shall be deemed to have elected payment of the Member’s
Retirement Benefit in the form of an Annuity.

(f)                                    A Member who has made or who has been
deemed to have made an  election under Section 3.2(b), (c) or (e) may make
subsequent elections on and after January 1, 2008, on forms to be provided by
the Plan Administrator, to change the form of payment of his or her Retirement
Benefit under the following conditions:

(i)                                     No such subsequent election shall be
effective until 12 months after the date such election is filed with the Plan
Administrator;

(ii)                                  Except in the event of payment upon death,
any such subsequent election must be filed with the Plan Administrator at least
12 months prior to the earliest date on which the Member’s Retirement Benefit
could be payable pursuant to the Member’s last election;

14


--------------------------------------------------------------------------------


(iii)                               Except in the event of payment upon death,
the date on which the Member’s Retirement Benefit is paid or commences to be
paid shall be deferred by not less than five years  from the date on which such
Retirement Benefit would have been paid or commenced under the Member’s last
election.  An Annuity form of payment shall be treated as an entitlement to a
single payment in accordance with the provisions of the Regulations and such
five-year delay shall apply to all payments under the Annuity.

A Participant’s selection of a form of Annuity shall not be considered a
subsequent election under this Section 3.2(f).

(g)                                 Anything in this Plan to the contrary
notwithstanding, payment to any Specified Employee upon Separation from Service
shall not be made before the date that is six months after the date of
Separation from Service (or, if earlier, the date of death of such Specified
Employee). Any payment due within such six-month period will be adjusted to
reflect the deferred payment date by multiplying the payment by the product of
the six-month CMT Treasury Bill annualized yield rate as published by the U.S.
Treasury for the date on which such payment would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment was delayed and the denominator of which is 365. In the event
such Specified Employee has elected or is deemed to have elected payment of all
or part of his or her Retirement Benefit in the form of an Annuity, the adjusted
Annuity payments to

15


--------------------------------------------------------------------------------


which such Specified Employee would otherwise be entitled during such six months
shall be accumulated and paid on the first Annuity payment date of the seventh
month following Separation from Service.  In the event such Specified Employee
has elected payment of all or part of his or her Retirement Benefit in the form
of a lump sum, the adjusted lump sum payment shall be made at the beginning of
the seventh month following the Member’s Separation from Service.  The six-month
delay in payment described herein shall not apply, however, to any payment made
under the circumstances described in Section 3.2(h).

(h)                                 The provisions of this Sections 3.2 to the
contrary notwithstanding, a payment to or on behalf of a Member shall be
accelerated under each of the following circumstances:

(i)                                     if payment is required to be made to an
individual other than the Member to fulfill a domestic relations order as
defined in Section 414(p)(1)(B) of the Code;

(ii)                                  if payment is necessary to satisfy
requirements established pursuant to a written determination by the Office of
Government Ethics that:  (A) divestiture of the financial interest or
termination of the financial arrangement is reasonably necessary to comply with
any Federal conflict of interest statute, regulation, rule or executive order
(including Section 208 of Title 18, United States Code), or is requested by a
congressional committee as a condition

16


--------------------------------------------------------------------------------


of confirmation; and (B) specifies the financial interest to be divested or
terminated; or

(iii)                               if the lump sum value of  the Retirement
Benefit payable to a Member or his or her Designated Beneficiary determined in
the manner provided in Section 3.2(d), is $10,000 or less at the time such
Retirement Benefit is payable and the benefits payable to or on behalf of such
Member under all similar arrangements that would constitute a nonqualified
deferred compensation plan under the Regulations are being paid at the same
time, payment of such Retirement Benefit shall be made in a lump sum regardless
of whether such Member shall have elected or have been deemed to have elected an
Annuity form of payment for all or part of such Retirement Benefit and such lump
sum shall be paid  in the payroll period next following the payroll period in
which the Member’s Separation from Service occurs.

(i)                                     The provisions of this Section 3.2 to
the contrary notwithstanding, a payment to a Member (or his or her Designated
Beneficiary) may be delayed to a date after the designated Benefit Payment Date
if calculation of the amount of the payment is not administratively practicable
due to events beyond the control of the Member (or his or her Designated
Beneficiary) and such delay is for reasons that are commercially reasonable,
provided that payment is made as soon as payment is administratively
practicable.

17


--------------------------------------------------------------------------------


3.3                                 Cessation of Benefits.  Subject to Section
3.6 hereof, no benefits shall be paid to a Member or Designated Beneficiary if
the Member has:

(a)                                  become a stockholder (unless such stock is
listed on a national securities exchange or traded on a daily basis in the
over-the-counter market and the Member’s ownership interest is not in excess of
2% of the company whose shares are being purchased), employee, officer, director
or consultant of or to a company, or a member or an employee of or a consultant
to a partnership or any other business or firm, which competes with any of the
businesses identified in the Company’s Employee Protection Plan, or such Member
accepts any form of compensation from such competing entity;

(b)                                 been discharged from employment with the
Company or any Affiliated Employer for Cause;

(c)                                  failed to retain in confidence any and all
confidential information concerning the Company or any Affiliated Employer and
its respective business which was known or became known to the Member, except as
otherwise required by law and except information (i) ascertainable or obtained
from public information, (ii) received by the Member at any time after the
Member’s Separation from Service, from a third party not employed by or
otherwise affiliated with the Company or any Affiliated Employer, or (iii) which
was or became known to the public by any means other than a breach of this
Section 3.3; or

18


--------------------------------------------------------------------------------


(d)                                 made disparaging comments about the Company
or any Affiliated Employer in any communications, written or oral, with any
individual, company, government body or agency or any other entity whatsoever. 
For purposes hereof,  “disparage” shall mean any communication, including, but
not limited to, any statements, actions or insinuations, made either directly or
through a third party, that would tend to lessen the standing or stature of  the
Company or any Affiliated Employer in the eyes of a customer, a prospective
customer, a shareholder or a prospective shareholder.

3.4                                 Notification of Cessation of Benefits. 
Subject to Section 3.6 hereof, in any case described in Section 3.3, the Member
or Designated Beneficiary shall be given prior written notice that no benefits
will be paid to such Member or Designated Beneficiary.  Such written notice
shall specify the particular act(s), or failures to act, and the basis on which
the decision not to pay his or her benefits has been made.

3.5                                 Repayment of Benefits. Subject to Section
3.6 hereof, a Member who is paid his or her Retirement Benefit, shall receive
such Retirement Benefit  subject to the condition that if such Member engages in
any of the acts described in Section 3.3, then such Member shall, within 60 days
after written notice by the Company specifying the particular act(s), or
failures to act, and the basis on which the decision to recover such Retirement
Benefit has been made, repay to the Company the entire amount of the Retirement
Benefit previously paid to such Member.

19


--------------------------------------------------------------------------------


3.6                                 Change in Control.

(a)                                  Anything in this Plan to the contrary
notwithstanding:

(i)                                     In the event of a Potential Change in
Control or Change in Control, the Company shall, not later than 15 days
thereafter, have established one or more so-called “rabbi” trusts and shall
deposit therein cash in an amount sufficient to provide for full payment of all
potential benefits payable under the Plan in the form of a lump sum at or
following a Change in Control; provided, however, that no such deposit shall be
made if it would cause a violation of  the funding limitations of Section
409A(b)(3) of the Code.  In determining the amount of the necessary contribution
to the rabbi trust in the event of a Potential Change in Control or Change in
Control, the following actuarial assumpaiton shall be used:  (A) the interest
rate used shall be the interest rate used by the Pension Benefit Guaranty
Corporation for determining the value of immediate annuities as of January
1st of the year of the occurrence of the Potential Change in Control or Change
in Control, as the case may be, (B) the 1983 Group Annuity Mortality Table shall
be used; and (C) it shall be assumed that all Members will have a Separation
from Service as soon as practicable after the occurrence of the Change in
Control.  Such rabbi trust(s) shall be irrevocable and shall provide that the
Company may not, directly or indirectly, use or recover any assets of the
trust(s) until such time as all

20


--------------------------------------------------------------------------------


obligations which potentially could arise hereunder have been settled and paid
in full, subject only to the claims of creditors of the Company in the event of
insolvency or bankruptcy of the Company; provided, however, that if no Change in
Control has occurred within two years after such Potential Change in Control,
such rabbi trust(s) shall at the end of such two-year period become revocable
and may thereafter be revoked by the Company.

(ii)                                  The provisions of Sections 3.3 through 3.5
shall be of no force or effect with respect to Members whose employment with the
Company or an Affiliated Employer is involuntarily terminated by the Company or
an Affiliated Employer at or within two years following a Change in Control for
a reason other than Cause or whose employment is voluntarily terminated by the
Member with Good Reason at or within two years following a Change in Control.

 

21


--------------------------------------------------------------------------------


SECTION 4- DEATH BENEFITS

 4.1                              Death Prior to Benefit Commencement.  Until
January 1, 2008, if a Member who is vested in his or her benefit under the
Qualified Plan dies prior to his or Benefit Payment Date under this Plan, such
Member’s Designated Beneficiary shall be paid the benefit provided in Section
3.1(a) in the same form and at the same time as provided under the Qualified
Plan unless such Member shall have made a lump sum election as provided in
Section 3.2(c) in which case some or all of such benefit shall be payable to the
Member’s Designated Beneficiary in the form of a lump sum as provided in such
election. From and after January 1, 2008, if a Member who is vested in his or
her benefit under the Qualified Plan dies prior to his or her Benefit Payment
Date under this Plan, such Member’s Designated Beneficiary shall be paid the
benefit provided in Section 3.1(a) in the form of an Annuity unless the Member
shall have made an election in accordance with Section 3.2(b), 3.2(c) or 3.2(f)
to receive his or her Retirement Benefit in the form of a lump sum in which case
some or all of such benefit shall be payable to the Member’s Designated
Beneficiary in the form of a lump sum as provided in such election.  The amount
of any lump sum payment shall be determined using the actuarial assumptions set
forth in Section 3.2 (d). Payment of such benefit upon the death of a Member
shall be made or commence on the first day of the month next following the month
in which the Member’s death occurs.

22


--------------------------------------------------------------------------------


 4.2                              Death On or After Benefit Commencement Date.
No benefit shall be payable to the Designated Beneficiary of a Member whose
Retirement Benefit was paid or commenced prior to his or her death except to the
extent that such Retirement Benefit commenced to be paid in the form of an
Annuity that included survivor benefits, in which case the survivor benefits
shall be payable in accordance with such previously elected form of Annuity.

SECTION 5 - PLAN ADMINISTRATOR

 5.1                              Duties and Authority.  The Plan Administrator
shall be responsible for the administration of the Plan and may delegate to any
management committee, employee, director or agent its responsibility to perform
any act hereunder, including, without limitation, those matters involving the
exercise of discretion; provided, that such delegation shall be subject to
revocation at any time at the Plan Administrator’s discretion.  The Plan
Administrator shall have the sole discretion to determine all questions arising
in connection with the Plan, to interpret the provisions of the Plan and to
construe all of its terms, to adopt, amend, and rescind rules and regulations
for the administration of the Plan, and generally to conduct and administer the
Plan and to make all determinations in connection with the Plan as may be
necessary or advisable.  All such actions of the Plan Administrator shall be
conclusive and binding upon all Members, Designated Beneficiaries and other
persons.

23


--------------------------------------------------------------------------------


 5.2                              Presentation of Claims.  Claims for benefits
shall be filed in writing with the Plan Administrator.  Written or electronic
notice of the disposition of a claim shall be furnished to the claimant within
90 days after the claim is filed (or within 180 days if special circumstances
require an extension of time for processing the claim and if notice of such
extension and circumstances is provided to the claimant within the initial
90-day period.)

 5.3                              Claims Denial Notification.  If a claim is
wholly or partially denied, the Plan Administrator shall furnish to the claimant
a written notice setting forth in a manner calculated to be understood by the
claimant:

(a)                                  the specific reason(s) for denial;

(b)                                 specific reference(s) to pertinent Plan
provisions on which any denial is based;

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim, and an explanation
of why such material or information is necessary;

(d)                                 an explanation of the Plan’s claims review
procedures and the applicable time limits for such procedures; and

(e)                                  a statement that the claimant has a right
to bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.

24


--------------------------------------------------------------------------------


 5.4                              Claims Review Procedure.  Upon a denial, the
claimant is entitled (either in person or by his duly authorized representative)
to:

(a)                                  request a subsequent review of the claim by
the Plan Administrator upon written application for review made to the Plan
Administrator.  In the case of a denial as to which written notice of denial has
been given to the claimant, any such request for review of the claim must be
made within 60 days after receipt by the claimant of such notice.  A claimant
must submit a written application for review before the claimant is permitted to
bring a civil action for benefits;

(b)                                 review pertinent documents relating to the
denial; and

(c)                                  submit written comments, documents, records
and other information relating to the claim.

 5.5                              Timing.  The Plan Administrator shall make its
decision and notify the claimant with respect to a claim not later than 60 days
after receipt of the request.  Such 60-day period may be extended for another
period of 60 days if the Plan Administrator finds that special circumstances
require an extension of time for processing and notice of the extension and
special circumstances is provided to the claimant within the initial 60-day
period.

 5.6                              Final Decision.  The claim for review shall be
given a full and fair review that takes into account all comments, documents,
records and other information submitted that relates to the claim, without
regard to whether

25


--------------------------------------------------------------------------------


such information was submitted or considered in the initial benefit
determination.  The Plan Administrator shall provide the claimant with written
or electronic notice of the decision in a manner calculated to be understood by
the claimant.  The notice shall include specific reasons for the decision,
specific references to the pertinent Plan provisions on which the decision is
based, a statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA, and a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claim.  A document is
relevant to the claim if it was relied upon in making the determination, was
submitted, considered or generated in the course of making the determination or
demonstrates that benefit determinations are made in accordance with the Plan
and that Plan provisions have been applied consistently with respect to
similarly situated claimants.

SECTION 6- MISCELLANEOUS

 6.1                              Amendment; Suspension.  The Board, may, in its
sole discretion suspend or amend this Plan at any time or from time to time, in
whole or in part and the Employee Benefits Committee of the Company may amend
the Plan without the approval of the Board with respect to amendments that such
Committee determines do not have a significant effect on the cost of the Plan;
provided, however, that no such suspension or amendment of the Plan may (a)
adversely affect a Member’s benefit under the Plan to which

26


--------------------------------------------------------------------------------


he or she has become entitled in accordance with the Plan as in effect on the
date immediately preceding the date of such suspension or amendment, or (b)
adversely affect a Member’s right or the right of a Designated Beneficiary to
receive a benefit in accordance with the Plan as in effect on the date
immediately preceding the date of such suspension or amendment, or (c) cause any
payment that a Member or Designated Beneficiary is entitled to receive under
this Plan to become subject to an income tax penalty under Section 409A of the
Code.

 6.2                              Termination. This Plan may be terminated and
lump sum distributions made to Members (or their Designated Beneficiaries) of
their Retirement Benefits hereunder only in accordance with one of the following
methods:

(a)                                  within twelve months of a dissolution of
the Company taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1(A), provided that
Members’ Retirement Benefits are included in their gross incomes in the latest
of :  (i) the calendar year in which the Plan termination occurs; or (ii) the
first calendar year in which the payment is administratively practicable;

(b)                                 within the thirty days preceding or the
twelve months following a change in control as defined in Regulations Section
1.409A-2(g)(4)(i), provided that all substantially similar arrangements
sponsored by the Company are terminated so that all Members in this Plan and all
participants under substantially similar arrangements are required to receive
all amounts of

27


--------------------------------------------------------------------------------


compensation deferred under the terminated arrangements within twelve months of
the date of termination of the arrangements;

(c)                                  (i) all arrangements sponsored by the
Company that would be aggregated with any terminated arrangement under
Regulations Section 1.409A-1(c) if the same Member participated in all of the
arrangements are terminated; (ii) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within twelve months of the termination of the arrangements; (iii) all
payments are made within twenty-four months of the termination of the
arrangements; and (iv) the Company does not adopt a new arrangement that would
be aggregated with any terminated arrangement under Regulations Section
1.409A-1(c) if the same Member participated in both arrangements, at any time
within five years following the date of termination of the arrangement; or

(d)                                 such other events and conditions as the
Internal Revenue Service may prescribe.

Anything in this Section 6.2 to the contrary notwithstanding, no such
termination of the Plan may (a) adversely affect a Member’s benefit under the
Plan to which he or she has become entitled in accordance with the Plan as in
effect on the date immediately preceding the date of such termination, or (b)
adversely affect a Member’s right or the right of a Designated Beneficiary to
receive a benefit in accordance with the Plan as in effect on the date
immediately preceding the date

28


--------------------------------------------------------------------------------


of such termination, or (c) cause any payment that a Member or Designated
Beneficiary is entitled to receive under this Plan to become subject to an
income tax penalty under Section 409A of the Code.

 6.3                              No Employment Rights.  Nothing contained
herein will confer upon any Member the right to be retained in the service of
the Company or any Affiliated Employee, nor will it interfere with the right of
the Company or any Affiliated Employer to discharge or otherwise deal with
Members with respect to matters of employment.

 6.4                              Unfunded Status.  Members shall have the
status of general unsecured creditors of the Company, and this Plan constitutes
a mere promise by the Company to make benefit payments at the time or times
required hereunder. It is the intention of the Company that this Plan be
unfunded for tax purposes and for purposes of Title I of ERISA and any trust
created by the Company and any assets held by such trust to assist the Company
in meeting its obligations under the Plan shall meet the requirements necessary
to retain such unfunded status.

 6.5                              Arbitration.  Any dispute or controversy
arising under or in connection with the Plan shall be settled exclusively by
arbitration in Fairfield, Connecticut in accordance with the rules of the
American Arbitration Association in effect at the time of such arbitration. 
Upon submission of invoices, the Company shall promptly pay or reimburse all
reasonable costs and expenses (including fees and disbursements of counsel and

29


--------------------------------------------------------------------------------


pension experts) incurred to assert rights under this Plan or in any proceeding
in connection therewith, brought by a Member or Designated Beneficiary, whether
or not such Member or Designated Beneficiary is ultimately successful in
enforcing such rights or in such proceeding; provided, however, that no
reimbursement shall be owed with respect to expenses relating to any
unsuccessful assertion of rights or proceeding if and to the extent that such
assertion or proceeding was initiated or maintained in bad faith or was
frivolous as determined by the arbitrators or a court having jurisdiction over
the matter, in which case any amounts previously paid by the Company shall be
promptly repaid.

 6.6                              No Alienation.  Except as otherwise provided
in Section 3.2(h)(i), a Member’s right to benefit payments under the Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of such
Member or his or her Designated Beneficiary.

 6.7                              Withholding.  The Company may withhold from
any benefit under the Plan an amount sufficient to satisfy its tax withholding
obligations.

 6.8                              Governing Law.  The Plan shall be governed by
and construed in accordance with the laws of the State of Connecticut applicable
to contracts made and to be performed in such state to the extent not preempted
by federal law. Anything in this Plan to the contrary notwithstanding, the terms
of this Plan shall be interpreted and applied in a

30


--------------------------------------------------------------------------------


manner consistent with the requirements of Section 409A of the Code and the
Regulations thereunder and the Company shall have no right to accelerate or make
any payment under this Plan except to the extent permitted under Section 409A of
the Code.  The Company shall have no obligation, however, to reimburse any
Member or Designated Beneficiary for any tax penalty or interest payable or
provide a gross-up payment in connection with any tax liability of such Member
or Designated Beneficiary under Section 409A of the Code except that this
provision shall not apply in the event of the Company’s negligence or willful
disregard in its interpretation of the application of Section 409A of the Code
and the Regulations thereunder to the Plan.

 6.9                              Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the obligations of the Company
under this Plan in the same manner and to the same extent that the Company would
have been required to perform such obligations if no such succession had taken
place and such assumption shall be an express condition to the consummation of
any such purchase, merger, consolidation or other transaction.

 6.10                        Integration.  In the event of any conflict or
ambiguity between this Plan and the terms of any employment agreement between a
Member and the Company or any Change in Control Agreement between a Member  and

31


--------------------------------------------------------------------------------


the Company (this Plan and any such employment agreement or Change in Control
Agreement being collectively referred to herein as the “arrangements”), such
conflict or ambiguity shall be resolved in accordance with the terms of that
arrangement which are most beneficial to the Member; provided, however, that no
such resolution of any such conflict or ambiguity shall operate to cause the
Member to receive duplicate payments or benefits under the arrangements.

32


--------------------------------------------------------------------------------


Appendix A

The benefits payable from the Retirement Benefit and Equalization Plan of the
Dun & Bradstreet Corporation (the “Excess Plan”) to Members of this Plan shall
be determined as amounts payable monthly in the form of a single life annuity
commencing on the first day of the month coincident with or next following the
date the Member attains age 65 (the “Normal Retirement Date”).

In the event a Member’s benefit from this Plan is paid in a form other than a
single life annuity, however, the benefits payable from the PBEP shall be
adjusted to equal the actuarial equivalent value of the single life annuity
amount computed on the basis of mortality rates shown in Appendix B of this Plan
and 6.75% interest.  In the event a Member’s benefit from this Plan commences
prior to the Member’s Normal Retirement Date, and the Member terminated
employment with the Company on or after he or she attained age 55, the benefits
payable from the PBEP commencing on the first day of the month coincident with
or next following the Member’s Normal Retirement Date shall be reduced by 3/12%
for each month prior to the Normal Retirement Date (or age 60 if the Member has
35 years of service on his or her Early Retirement Date) that benefits
commence.  In the event a Member’s benefit from this Plan commences prior to the
Member’s Normal Retirement Date, and the Member terminated employment with the
Company before he or she attained age 55, the benefits payable from the PBEP as
determined in accordance with the provisions set forth above shall be adjusted
to equal the actuarial equivalent value of such amount computed on the basis of
mortality rates shown in Appendix B of this Plan and 6.75% interest.

33


--------------------------------------------------------------------------------


APPENDIX B

MORTALITY RATES

Age

 

Participant

 

Beneficiary

 

Age

 

Participant

 

Beneficiary

25

 

.000581

 

.000470

 

68

 

.024559

 

.018359

26

 

.000610

 

.000497

 

69

 

.026871

 

.020335

27

 

.000644

 

.000526

 

70

 

.029559

 

.022766

28

 

.000681

 

.000557

 

71

 

.032952

 

.025919

29

 

.000720

 

.000591

 

72

 

.036762

 

.029529

30

 

.000763

 

.000629

 

73

 

.040907

 

.033496

31

 

.000811

 

.000669

 

74

 

.045427

 

.037808

32

 

.000866

 

.000714

 

75

 

.050298

 

.042428

33

 

.000923

 

.000762

 

76

 

.055809

 

.047551

34

 

.000988

 

.000814

 

77

 

.062080

 

.053217

35

 

.001059

 

.000873

 

78

 

.069068

 

.059419

36

 

.001136

 

.000936

 

79

 

.076746

 

.066162

37

 

.001223

 

.001077

 

80

 

.084955

 

.073330

38

 

.001318

 

.001084

 

81

 

.093582

 

.080901

39

 

.001423

 

.001168

 

82

 

.102603

 

.088868

40

 

.001539

 

.001261

 

83

 

.111984

 

.097236

41

 

.001682

 

.001369

 

84

 

.121754

 

.106074

42

 

.001869

 

.001497

 

85

 

.131910

 

.115436

43

 

.002097

 

.001647

 

86

 

.142522

 

.125403

44

 

.002364

 

.001815

 

87

 

.153693

 

.136075

45

 

.002670

 

.002005

 

88

 

.165518

 

.147557

46

 

.003011

 

.002216

 

89

 

.178093

 

.159954

47

 

.003388

 

.002449

 

90

 

.191529

 

.173397

48

 

.003797

 

.002705

 

91

 

.203702

 

.185997

49

 

.004241

 

.002983

 

92

 

.216646

 

.199614

50

 

.004717

 

.003289

 

93

 

.230478

 

.214387

51

 

.005216

 

.003594

 

94

 

.245331

 

.230463

52

 

.005746

 

.003926

 

95

 

.261353

 

.248008

 

34


--------------------------------------------------------------------------------


 

53

 

.006310

 

.004288

 

96

 

.278704

 

.267202

54

 

.006907

 

.004683

 

97

 

.297562

 

.288242

55

 

.007538

 

.005112

 

98

 

.318124

 

.311344

56

 

.008206

 

.005588

 

99

 

.340598

 

.336741

57

 

.008916

 

.006123

 

100

 

.365204

 

.364688

58

 

.009679

 

.006729

 

101

 

.392179

 

.395460

59

 

.010510

 

.007415

 

102

 

.421772

 

.429358

60

 

.011426

 

.008190

 

103

 

.455805

 

.467222

61

 

.012449

 

.009063

 

104

 

.496440

 

.510917

62

 

.013608

 

.010042

 

105

 

.545840

 

.562310

63

 

.014928

 

.011131

 

106

 

.606167

 

.623265

64

 

.016449

 

.012338

 

107

 

.679585

 

.695646

65

 

.018207

 

.013671

 

108

 

.768255

 

.781319

66

 

.020245

 

.015129

 

109

 

.874340

 

.882150

67

 

.022388

 

.016662

 

110

 

.999999

 

.999999

 

 

35


--------------------------------------------------------------------------------